Title: From Thomas Jefferson to George Washington, 30 May 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Philadelphia May 30. 1792.
          
          It is my duty to suggest to your attention that in the act of the late session of Congress for making certain appropriations, is a clause enacting that a sum of 50,000 D. in addition to former provision be appropriated to defray any expence which may be incurred in relation to the intercourse between the U.S. and foreign nations, and to add that the public service will be advanced by having that sum ready for your orders as speedily as may be conveniently effected. I have the honour to be with the most perfect esteem & respect Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        